Citation Nr: 1223236	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to recognition of the Veteran's son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.

4.  Entitlement to recognition of the Veteran's son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky that denied entitlement to TDIU, and from an April 2008 rating decision that denied entitlement to an evaluation in excess of 50 percent disabling for PTSD, as well as entitlement to recognition of the Veteran's son, M.G., as a "helpless child."

Despite a determination reached by the RO to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

With regard to the Veteran's application to reopen his claim for entitlement to recognition of his son as a "helpless child," the Board has determined that new and material evidence has been received.  

The issues of entitlement to TDIU and entitlement to recognition of the Veteran's son as a "helpless child" are addressed in the REMAND below.  

FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.  

2.  In August 2006, an unappealed RO decision denied entitlement to recognition of the Veteran's son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.

3.  Evidence submitted since the RO's August 2006 decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to recognition of the Veteran's son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent disabling for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2011).

2.  The August 2006 RO decision denying the Veteran's claim of entitlement to recognition of his son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to recognition of his son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's application to reopen his previously denied claim for entitlement to recognition of his son, M.G., as a "helpless child," such request is being granted and the reopened claim is being remanded for further development, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) solely with regard to the Veteran's application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims of entitlement to an increased rating for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a July 2007 VCAA letter, as well as two January 2009 VCAA letters, fully satisfied VA's duty to notify obligations with respect to the Veteran's claims for an increased rating for PTSD.  The letters advised the Veteran of the type of evidence necessary to substantiate his claims, and as to his and VA's respective responsibilities.  With regard to the timeliness of the latter two letters dated in January 2009, the Board notes that the Veteran's claims were readjudicated by way of a February 2009 Statement of the Case (SOC).  Based thereon, any issue as to the timeliness of the notices is harmless.

In addition, the July 2007 and January 2009 VCAA letters advised the Veteran how VA assigned disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  All relevant VA treatment records and private treatment records identified by the Veteran have been associated with the claims file.  The Veteran and his representative have not identified any other outstanding, relevant evidence for VA to obtain.  

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his service-connected PTSD, the Veteran was provided with VA examinations in June 2007, December 2008 and August 2009.  The examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's PTSD under the applicable rating criteria.  There is no evidence that the Veteran's PTSD has worsened since this last VA examination.  Based thereon, the Board finds that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for PTSD

The Veteran contends that the current disability evaluation assigned for his service-connected PTSD does not adequately reflect the severity of the disability.  Thus, he asserts that a rating in excess of the presently assigned 50 percent disability rating in warranted.  After a review of the claims folder, the Board concludes that his contention is not supported by the evidence and a higher rating is not warranted.  

Factual Background

A June 2007 VA examination report reflects that the Veteran reported experiencing confusion, decreased sleep, being able to stay positive most of the time, but that he was tired all of the time.  He reported remaining motivated for activity, working in his garden, on fishing equipment, and on church business.  He reported experiencing problems with concentration and memory.  He reported a good relationship with his wife and his two sons, and that his younger son lives with him and was born blind.  He reported interactions with church members due to his pastoring activities, but that he had nobody close to him other than his wife and family.  He reported that he had not worked since February 2007 due to his blood pressure and problems sleeping.  

Examination revealed that the Veteran was neatly groomed, his speech was unremarkable, his mood was good, attention was intact, he was oriented as to time, place, and person, his thought process and content were unremarkable, no delusions or hallucinations were noted, no ritualistic or obsessive behavior was noted.  It was noted that the Veteran experiences panic attacks and anxiety reactions to traumatic memories, but that he had extreme difficulty identifying the frequency.  His impulse control was noted as fair, and he reported some history of physical altercations, but none in many years.  No problems with activities of daily living were noted.  It was noted that the Veteran's recent and immediate memory were mildly impaired.  PTSD symptoms of persistent re-experiencing the traumatic event, persistent avoidance of stimuli associated with the event, and persistent symptoms of increased arousal were noted, including (but not limited to) difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, and nightmares.  The Veteran reported that his symptoms had worsened in the last couple of years.  

A diagnosis of PTSD, chronic, was recorded, with a GAF score of 55.  The examiner commented that it was plausible that the Veteran's PTSD caused moderate social impairment which would likely contribute to some variability in his work performance.  

A December 2008 VA examination report reflects that the Veteran reported receiving monthly treatment at the Mountain Comprehensive Care Center as well as at the VA medical center for his PTSD.  He reported symptoms of irritability, anxiety, and depression.  Regarding the Veteran's depression, the examiner noted additional symptoms of serious loss of interest in daily activities, including his church, insomnia, feelings of worthlessness, difficulty thinking and poor concentration, and reported mild, recurrent thoughts of suicidal ideation.  The examiner noted that the Veteran's symptoms were moderate in severity and had worsened since his last examination.  Regarding the Veteran's anxiety, the examiner noted that the Veteran reported worrying about the health of himself, his wife, and his dependant son, as well as his son's future.  The Veteran reported that he was still married to his wife of over 40 years, that one son lives with him, and the other son he sees about every other week as well as his grandchildren.  The Veteran described his relationship with his sons as "fair."  He reported having friends at church, but that the only contact with people he has outside of the church are with family.  He reported spending leisure time with his grandchildren, and going to their games, gardening, yard work, as well as fishing, although he reported losing an interest in fishing recently.  The examiner noted that the Veteran's functioning had declined due to increased depressive and PTSD symptoms and stress resulting from his inability to work and unstable medical problems.  

Examination revealed that the Veteran was neatly groomed, speech was unremarkable, mood was anxious and depressed, he made one error in his serial 7's and was unable to spell world backwards, he was oriented as to place and person, his thought process was unremarkable, no delusions were noted, sleep disturbance was noted, no hallucinations were noted, a quick temper with family and road rage were noted, obsessive or ritualistic behavior of checking the locks 3-4 times before bedtime was noted, fleeting suicidal thoughts were noted, but no plan or intent, generally good impulse control was noted, he reported becoming anxious when shopping and driving so that his wife does all of the shopping, and his recent and remote memory were noted as normal although immediate memory was noted as impaired.  other symptoms of persistent re-experiencing, persistent avoidance of stimuli, and persistent symptoms of increased arousal were also noted.  

The Veteran's usual occupation was noted as a coal preparation plant operator and superintendant.  He was not currently employed.  It was noted initially that he was not permitted to work due to uncontrolled blood pressure and sleep disturbances.  He now he had multiple medical problems and his primary care doctor would not clear him medically to return to work.  However, the examiner noted that the Veteran was   a volunteer, part-time lay minister at his congregation with very limited responsibilities (i.e., preaching once a month).  The examiner opined that the Veteran's difficulties with anger/stress management, social withdrawal, and discomfort around people have had a negative impact on his pastoral position.  Prior to the Veteran's unemployment, the examiner noted that the Veteran's occupational problems included irritability and anger control (and it was noted that he ran over a supervisor because he was angry), social withdrawal, poor judgment (i.e., overloading equipment), forgetting workplace procedures (maintenance), and difficulty managing routine stressors.

The examiner recorded diagnoses of PTSD, chronic, and major depressive disorder, and assigned a GAF score of 50.  The examiner noted that a GAF score of 50 is reflective of the Veteran's moderate-serious PTSD symptoms.

The December 2008 VA examiner went on to note that he was asked to reconcile two letters submitted by the Veteran from his private physicians dated in May 2007 and June 2008, as well as the Veteran's own March 2007 statement.  The examiner noted that the Veteran reported in his March 2007 statement that he had to quit his job due to "the stress and my inability to cope with everyday situations," yet the examiner noted that "it is clear, and he agrees that he stopped working secondary to uncontrolled hypertension, albeit the examiner acknowledged that the Veteran's PTSD may exacerbate his hypertension.  With regard to a June 2008 authored by the Veteran's counselor at the Mountain Comprehensive Care Center, Mr. R.C., and co-signed by Dr. W.E., the examiner noted that while it is true that the Veteran's PTSD symptoms have a negative impact on his functional abilities, it is not clear that his PTSD symptoms alone are responsible for his occupational difficulties.  With regard to a May 2007 letter from Dr. J.K., the VA examiner acknowledged that he is board certified in internal medicine and that he had been providing treatment for the Veteran's medical conditions, but that in his letter, he did not indicate how the Veteran's PTSD symptoms contribute to his unemployability (except to note that his PTSD had increased "alarmingly").

An August 2009 VA examination report reflects that the examiner noted that notes in the Veteran's VA treatment records (his only treatment for his mental health) reflected that he was experiencing anxiety relating to his medical issues and his inability to work, chronic sleep impairment, persistent re-experiencing symptoms, and feeling uncomfortable in social situations.  The examiner noted that a May 2009 record reflected that the Veteran remained active at home, gardening, mowing the grass, etc., and that a July 2009 note reflected that he intended to help out with Bible camp and work on his deck while his family went on vacation.  The examiner acknowledged that the prior VA examination report reflected a GAF score of 50, which indicated serious symptoms, whereas since that time VA clinicians had recorded GAF scores in the moderate range indicating more moderate symptoms, with a GAF score of 55 in February, May, and July 2009.  

The Veteran reported experiencing suicidal ideation on a variable basis, but with no plan or intent, and it was noted that he could not exactly articulate how often.  He also reported chronic sleep impairment.  He reported that he was married to his wife for 41 years, that he loves and trusts her, they eat meals together on a regular basis and enjoy spending time together, and that they try to go out a few times per month.  He reported tending to the outside chores at home such as mowing the grass and gardening.  He reported that he had a good relationship with his two sons, and that one lives with him because he is blind and requires almost constant care, albeit he reported that his wife provided almost all of his care.  He also reported a close relationship with his two grandchildren and playing with them regularly.  With he described positive interactions with church members, he reported having no close friends.  He also reported doing some pastoral work in the past, but that presently he only mowed the lawn or took out the trash on occasion.  

Mental status examination revealed appropriate grooming and hygiene, normal speech, he was well oriented as to time, place, and person, attention and concentration were intact, two of five words in immediate and recent memory were recalled, mood was downtrodden, though process was goal directed, no suicidal thoughts or delusional ideation was reported, although he did report that he thought he heard children's voices the night before (but checked and nobody was outside), and that he often sees shadows moving or figures in shadows.  It was noted that he was capable of performing all of his activities of daily living except that he avoids crowds.  He also reported less interest in activities such as fishing and gardening.  The Veteran reported insomnia and fatigue, and difficulty concentrating.  the examiner opined that the Veteran no longer met the diagnostic criteria for major depressive disorder, such that it was to be changed to major depressive disorder, in partial remission.  A diagnosis of PTSD, chronic, was recorded.  The examiner also noted that the Veteran experienced symptoms of re-experiencing, including intrusive memories, flashbacks, distress at exposure to cues, and that he attempted to avoid triggers.  He was also noted as having avoidance/numbing symptoms, and the Veteran reported avoiding crowds to avoid someone reminding him of someone involved in the military trauma, which the examiner noted resulted in considerable social isolation.  He reported marked reduced interest and participation in social activities except with his immediate family.  Arousal symptoms involved sleep impairment, irritability, hypervigilance, always checking the doors, and an exaggerated startle response.  

At the time of the August 2009 examination, the Veteran was not working.  He reported a 35 year history of working in coal preparation, running and maintaining equipment.  He reported that he had no problems operating machinery alone, but that he had people problems, and that co-workers would make him angry, and that they pranked him on a regular basis to intentionally startle him or otherwise gain amusement from his response.  He also reported chronic sleep impairment, but that regardless he would show up to work on time and did not fall asleep on the job.  He reported that he was never disciplined for anything on the job.  The examiner opined that the Veteran's PTSD did not result in total occupational impairment, although it did result in reduced reliability and productivity.  The examiner noted that the Veteran reported that when left to work alone on tasks in his prior position, he only experienced mild impairment, but that he did have difficulty with co-workers, who would bait him, and that his chronic sleep impairment sometimes made it difficult to focus on tasks.  A GAF score of 52 was recorded.  The examiner noted that the Veteran's PTSD symptoms were about the same as at the time of the last VA examination, and that his depression had improved.  Overall, it was noted that he had moderate to serious PTSD symptoms resulting in moderate functional impairment.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2011).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 6511, effective May 12, 2005.  See 38 C.F.R. § 4.130 (2011).  The Veteran seeks an increased rating.  See Claim, January 2008.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Analysis

After a review of the evidentiary record, the Board finds that the preponderance of the medical evidence of record does not support an evaluation in excess of 50 percent disabling for the Veteran's PTSD.  The Board acknowledges that the Veteran has reported mild, fleeting thoughts of suicide, but with no intent or plan.  Additionally, the Veteran his wife, and his pastor have reported symptoms of irritability.  The Veteran has also reported that he ran over his boss at one time before he quit working in February 2007.  The Board also acknowledges that he appears, in light of the above evidence of record, to have difficulty adapting to stressful circumstances like work or work like settings (such as church).  However, the Board notes that the Veteran has not demonstrated obsessional rituals that interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic so severe as to affect his ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal hygiene, or an inability to establish and maintain relationships.  Thus, the evidence does not show that the severity of his disability more closely approximates the criteria for a 70 percent rating.  In fact, as noted above, the Veteran's speech was shown on examination to be normal or unremarkable, he was well-groomed, and he is still married to his wife of over 40 years, he has a good relationship with his two sons and his grandchildren, and he is active in his church.  

While some occupational impairment was noted by the VA examiners and is acknowledged by the Board.  In particular, the Board notes that the December 2008 VA examiner opined that although the Veteran reported that he had to quit his job due to "the stress and [his] inability to cope with everyday situations," the examiner opined that "it is clear, and he agrees that he stopped working secondary to uncontrolled hypertension."  Likewise, the August 2009 VA examiner opined, that the Veteran's PTSD did not result in total occupational impairment, although it did result in reduced reliability and productivity.  Social and occupational impairment with reduced reliability and productivity is precisely the level of disability contemplated by the currently assigned 50 percent disability evaluation.  The August 2009 VA examiner further noted that the Veteran reported that when left to work alone on tasks in his prior position (in coal preparation), he only experienced mild impairment.

While the Board acknowledges that the December 2008 VA examination report reflects that the Veteran reported mild, recurrent thoughts or fleeting thoughts of suicidal ideation, and that the August 2009 VA examination report reflects that the Veteran reported experiencing suicidal ideation on a variable basis, both examiners noted that the Veteran had no plan or intent, and the August 2009 examiner further noted that the Veteran was not able to articulate exactly how often and that he was not experiencing them at the time of the examination.  The Board observes that despite informing compensation and pension examiners of suicidal thoughts, contemporaneous VA mental health treatment records from around that time, and consistently since, reflect that the Veteran specifically denied experiencing suicidal ideation.  See, e.g., February 2009.  Similarly, the Board acknowledges that the Veteran reported to the August 2009 VA examiner that he thought he heard children's voices the night before (but checked and nobody was outside), and that he often sees shadows moving or figures in shadows.  At the same time, however, the Board notes that ultimately, the examiner opined that the Veteran was not experiencing delusions.  Also, the Board notes that VA treatment records from around that time reflect that the Veteran specifically denied experiencing any auditory or visual hallucinations, and he had no symptoms of paranoia or delusions.  See, e.g., VA Treatment Record, February 2009.  

Therefore, in light of the above inconsistencies of the Veteran's reports of suicidal ideation and hallucination contained in the examination reports compared with contemporaneous treatment records, the Board has placed greater probative weight on the treatment records.  These records were obtained in conjunction with treatment and not in connection with a claim for benefits.  In reaching this determination, the Board is not adopting a treating physician rule.  However, the Board is far more impressed with the uniformity of the treating personnel than the reasoned opinion of the C and P examiners.  As noted by the Court, the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.

The Board has also taken into consideration VA outpatient treatment records from 2007 to March 2012, which reflect that the Veteran's GAF score was noted to be between 51 and 55.  See, e.g., VA Treatment Records, January 2008 (GAF 51), February 2009 (GAF 55).  According to the GAF scale, scores from 51 to 59 indicate moderate difficulty in social and occupational functioning, which the Board finds is mostly consistent with the 50 percent rating criteria under Diagnostic Code 9411. 

Also, the Board acknowledges private treatment records from the Mountain Comprehensive Care Center dated from January 2007 to January 2008.  The Board notes that the clinical findings noted on these VA and private treatment records are consistent with the findings noted in the above discussed VA examination reports.  

The Board has also taken into account the fact that the Veteran's GAF scores were estimated to be between 50 and 55 at the June 2007, December 2008, and August 2009 VA examinations.  According to the GAF scale, scores ranging from 41 to 50 indicate serious symptoms or serious impairment in social, occupational, or school functioning (such as no friends), and scores from 51 to 59 indicate moderate difficulty in social and occupational functioning, which the Board finds is mostly consistent with the 50 percent rating criteria under Diagnostic Code 9411.  With regard specifically to the fact that the December 2008 VA examiner recorded a GAF score of 50, the Board notes that the subsequent VA examiner who recorded a GAF score of 52 noted that the Veteran's PTSD symptoms were about the same as at the time of the last VA examination, that his depression had improved, and that overall, he had moderate to serious PTSD symptoms resulting in only moderate, not serious, functional impairment.  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his PTSD on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In summary, the Board concludes that a preponderance of the evidence is against granting an evaluation for PTSD in excess of 50 percent disabling.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

Application to Reopen - Helpless Child

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii)  (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to recognition of his son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, the Board notes that a birth certificate reflects that M.G. is the son of the Veteran, and that he was born in September 1977.  Therefore, he turned the age of 18 in September 1995.  The Veteran asserts that his son became incapable of self support prior to attaining the age of 18 years old due to blindness.  In that regard, the Board further acknowledges that several records in the claims file reflect that the Veteran has reported to clinicians that his son requires constant care from him and his wife, and that he still resides with them.

An August 2006 RO decision denied the Veteran's claim of entitlement to recognition of his son as a "helpless child" based, among other things, on a lack of evidence providing details of M.G.'s disability in relation to his capacity for self support.  The Veteran did not file a notice of disagreement, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In January 2008, the Veteran filed a request to reopen his claim.

At the time of the August 2006 RO decision, the evidence of record included M.G.'s birth certificate and a January 2006 letter from Dr. R.M. in which he reported that M.G. had been a patient of his since 1982, that he was diagnosed with bilateral amblyopia in both eyes with rotary nystagmus since birth, that he is visually impaired, and that his impairment results in him being completely physically dependent on his parents.

Since the final August 2006 RO decision, new evidence associated with the claims file consists of private treatment records from Dr. R.M. (relating to treatment of M.G.) dated from February 1982 to May 2007, which records reflect that an August 1995 vision examination performed in connection with an application for disability with the Social Security Administration (SSA) reflects that M.G.'s corrected visual acuity in his right eye was measured as 20/200, and in his left eye as 20/400, and together, it was measured as 20/300 or 20/200.  Unaided, his vision was noted as 20 light perception, OD, OS, OU.  Rotary nystagmus OU was also noted.  Also, a January 2008 letter from Dr. R.M. reiterates his opinion that the Veteran is physically dependent on his parents due to his visual impairment (with visual acuity noted as light perception).

The Board finds that the newly submitted private treatment records from Dr. R.M. reflecting that M.G.'s vision has been limited to light perception since he was 18 years old constitutes new and material evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained the remand section below.


ORDER

Entitlement to an evaluation in excess of 50 percent disabling for PTSD is denied.

New and material evidence sufficient to reopen a claim of entitlement to recognition of the Veteran's son, M.G., as a "helpless child" on the basis of permanent incapacity for self support prior to attaining the age of 18 years has been received, and, to that extent only, the appeal is granted.


REMAND

TDIU

The Veteran essentially asserts that he is unable to work as a result of his service-connected PTSD and coronary artery disease.  While various VA examination reports have addressed the impact that the Veteran's PTSD and coronary artery disease individual have on his employability, the evidence does not include any opinion as to whether these two service-connected disability together, or combined with the Veteran's other service connected disabilities have on his ability to obtain and maintain gainful employments.  

On remand, the Veteran should be afforded a VA examination addressing whether the Veteran's service-connected disabilities combine to render him unemployable. 

Helpless Child Claim

The Veteran asserts that his son became incapable of self support prior to attaining the age of 18 years old due to blindness.  He asserts that his son requires constant care from him and his wife, and that he still resides with them.  As noted above, M.G.'s birth certificate reflects that he was born in September 1977 and, therefore, he turned 18 in September 1995.  Thus, the pertinent question before the Board is whether M.G. became incapable of self support by the age of 18.  

Also, as noted above, January 2006 and January 2008 letters from Dr. R.M. reflects that M.G. has been a patient of his since 1982, that the Veteran has been diagnosed with bilateral amblyopia in both eyes with rotary nystagmus since birth, that his visual acuity is limited to light perception, and that he is completely physically dependent on his parents.  Also, private treatment records dated from 1982 to 2007 from Dr. R.M. include the August 1995 vision examination performed in connection with an application for SSA disability that reflects that unaided, M.G.'s vision was noted as 20 light perception, OD, OS, OU, and rotary nystagmus OU was also noted.

The Board acknowledges that the VA Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, although a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  In this regard, the Board finds that in light of the evidence of record, it is not entirely clear whether, prior to attaining the age of 18, M.G. became incapable of self-support, particularly due to his blindness.  

The Board acknowledges that, certainly, there are persons who are blind that are capable of self-support and independent self-care.  In this particular case, however, in light of several statements made by the Veteran and Dr. R.M., it is not entirely clear whether M.G. was capable of such prior to the age of 18 (or ever).  Therefore, the Board finds that a VA opinion would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the current impact, if any, that the Veteran's service-connected disabilities, individually or in combination, have on his ability to work.  Specifically, the examiner should indicate whether the Veteran is unemployable due to his service-connected disabilities. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The rationale for all opinions expressed must also be provided.

2.  Schedule a VA examination for M.G. to be evaluated.  The examiner is to review all of the pertinent documents in the claims file and to interview/examine M.G.  

The examiner should provide an opinion of whether M.G. was shown to be permanently incapable of self-support by reason of mental or physical defect at the time of his 18th birthday.  Specifically, the examiner should provide responses to the following inquiries:

a) Is it at least as likely as not (meaning 50 percent or greater probability) that intractable epilepsy and any other disorder rendered the dependent permanently incapable of self-support at the time of his 18th birthday (in September 1995).  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 

b)  If the examiner determines that the dependent is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that she was/is capable of self-support.  The examiner should also discuss her industrial or employment capability. 

c)  If the dependent was incapable of self-support as of her 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after her 18th birthday. 

The phrase "as likely as not" means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it.  The phrase "at least as likely as not" means that the weight of the evidence both for and against a conclusion is either evenly divided or that it favors of the conclusion. 

All findings and conclusions should be explained in detail, and the examination report should indicate whether the file was indeed reviewed.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


